Hallows, C. J.
{dissenting). The majority opinion is either ambiguous in explaining the law or it misapplies well-established principles involving inspections of hazards by insurance companies. The law is well stated in Hartford Steam Boiler Inspection & Ins. Co. v. Pabst Brewing Co. (7th Cir. 1912), 291 Fed. 617, quoted by the majority. The rule is clear that when the inspection of boilers is undertaken by an insurance company to serve as a benefit to the assured, the duty arises to exercise reasonable care and skill in each inspection. But the court points out the other half of the rule that no such rule of duty obtains in favor of an insured where the inspections are attributable alone to the policy for the sole benefit of the insurer. And in such a case the policy provision provides no ground for a finding of fact that the inspections were understood by the insurance company and its insured to be made and accepted as an inspection service for the direct benefit of the insured. A similar rule is stated in Restatement, 2 Torts 2d, p. 142, sec. 324 A, but it is to be noted that this section states, “One who undertakes, gratuitously or for consideration, to render services to another, etc.”
The language in the majority opinion, “It is enough that it undertook to inspect the boilers and that it did so negligently,” must be read with the language in the Restatement so that the insurance company undertook to. render such inspection service to its insured. Likewise, the language of the majority opinion in referring to Wulf v. Rebbun (1964), 25 Wis. 2d 499, 131 N. W. 2d 303, that this court made it clear “that liability may be *320imposed on one who, having no duty to act, gratuitously undertakes to act and does so negligently” must be understood not to enlarge but to rephrase the quotation from that case that the act was “to do something to another.” In Wulf we stated expressly that the pleadings alleged an assumed duty owing to the plaintiff which was breached; Firkus v. Rombalski (1964), 25 Wis. 2d 352, 130 N. W. 2d 835, was cited. In Firkus the town of Hull was not required to put stop signs on a roadway but it undertook to control traffic at an intersection by placing a stop sign for the benefit of the public and on which the public had a right to rely. Consequently, the negligence in maintaining this stop sign was attributable to the town. None of these cases holds the proposition so broadly stated in the majority opinion.
In this case the insurance company has liability for negligently inspecting boilers if it can be proved that such inspection was negligent and that the insurance company undertook the duty of inspection for the benefit of the assured as well as for itself. If a contractual basis cannot be found for the duty, then to recover in tort there must be a right to rely on the inspections. The insurance company claims the inspections were for its sole benefit to cut down its possibility of loss and its liability on the policy. The insurance company's reports are made to the insured so that the insured will correct conditions which create hazards. If the reports are not followed, it is common knowledge that the insurer will cancel the policy. It is argued by the respondent the inspections are attributable only to the policy provisions for the sole benefit of the insurer. There is no agreement on the part of the insurer to make such inspections or to give a certificate of inspection or even a report if the insurer finds nothing wrong with the insured’s property.
It is true there is some evidence the insured and the industrial commission relied on reports which were made. *321But, the important point is that they had no right to rely on such reports since they were not made to serve the benefits of either the industrial commission or of the insured. Merely making an inspection for one’s own benefit even if negligently made is not a basis for liability to those who have no right to rely upon the inspections. Without a showing of a contract, express or implied, of an assumption of a duty or the right to rely on the conduct of the insurance company, the defense was sufficient on a motion for summary judgment and the trial court was correct in dismissing the complaint.
I am authorized to state Mr. Justice Robert W. Hansen joins in this dissent.